UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1234


HOWARD LEE GORRELL,

                Plaintiff - Appellant,

          v.

MARTIN O’MALLEY, in his Official Capacity as Governor of the
State of Maryland,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-02975-WDQ)


Submitted:   July 10, 2012                 Decided:   July 12, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Lee Gorrell, Appellant Pro Se.      Dan Friedman, Kathryn
Michele Rowe, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Annapolis, Maryland; Adam Dean Snyder, Assistant Attorney
General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Howard       Lee     Gorrell    appeals         the     district       court’s

dismissal of his claims against Martin O’Malley, the Governor of

Maryland, challenging a 2011 Maryland redistricting plan.                                The

record establishes that Gorrell moved to Washington state after

the   commencement          of     this   action.         He   is     thus    no    longer   a

resident       of    Maryland       and    lacks    standing          to     challenge   the

Governor’s redistricting plan.                    Because Gorrell lacks standing

to proceed, we lack jurisdiction to review his claims.                                   See,

e.g., Shaw v. Hunt, 517 U.S. 899, 904 (1996); United States v.

Hays,    515    U.S.    737,       745    (1995).     We       therefore       dismiss   the

appeal.        We dispense with oral argument because the facts and

legal    contentions         are     adequately     presented         in     the    materials

before    the       court    and    argument      would    not       aid   the     decisional

process.

                                                                                    DISMISSED




                                              2